Citation Nr: 1727636	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-25 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for headaches, to include as secondary to a cervical spine disability.


REPRESENTATION

Veteran is represented by:  Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in April 2014 and May 2016 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the     RO concerning the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  This appeal is contained in the VACOLS appeals tracking system as active an appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on the appeal.  As such, no action will be taken by the Board at this time, and that issue will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a neck disability, which he asserts          was incurred during service in June 1974, when he was hit in the lower back by        a barrel, causing him to fall five feet off a tank and land on his neck and shoulders.  He claims that he experienced continuous back and neck pain ever since.  

Contrary to the discussion in the Board's prior remand, the record shows conflicting statements concerning the Veteran's alleged in-service neck injury and continuing complaints of neck pain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

In this regard, service treatment records show no complaints of or treatment for a neck disability during service.  In April 1974, the Veteran sought treatment for back pain, but denied any known injury.  His September 1974 separation examination shows no complaints of neck pain despite the Veteran certifying that he "informed the medical officer of all [his] defects, illnesses, and injuries known to [him]."  A May 1976 National Guard enlistment examination shows that the Veteran's spine and other musculoskeletal systems were normal, and he denied recurrent back pain or bone, joint, or other deformity on a May 1976 report of medical history.  

An August 1989 private chiropractic treatment record shows that the Veteran complained of low back and neck pain.  During a March 1990 VA examination conducted pursuant to a service connection claim for a back disability, the Veteran reported low back pain since 1974 when he was hit with a barrel of a tank.  He denied any known neck injuries.  The diagnosis included possible cervical radiculopathy secondary to degenerative arthritis of the spine.

In April 2014, the Board remanded the Veteran's claim for a VA examination and medical opinion, which were obtained in August 2014 and May 2015.  In May 2016, the Board concluded that the VA examiners' opinions were inadequate because they appeared to rely solely on the fact that the Veteran did not seek treatment for years after service and failed to address the August 1989 chiropractic treatment record and the March 1990 VA examination report showing a diagnosis of possible cervical radiculopathy secondary to degenerative arthritis of the spine.  The Board remanded the Veteran's claims in order to obtain a supplemental opinion.  In doing so, it specifically instructed the examiner to consider the August 1989 chiropractic treatment record and the March 1990 VA examination report.  The Board also ordered the examiner to provide an opinion as to whether a     current cervical spine disability was caused or aggravated by the Veteran's     service-connected degenerative disc disease of the lumbar spine.  

In August 2016, the August 2014 VA examiner reviewed the evidence of record and again opined that a current cervical spine disability was not related to service.  In support of this, the examiner reasoned that the record showed no treatment for neck pain during service or for over 30 years after service.  Because the examiner failed to address the August 1989 chiropractic treatment record and the March 1990 diagnosis of possible cervical radiculopathy secondary to degenerative arthritis       of the spine, the Board finds that a remand is necessary in order to obtain another medical opinion which complies with the Board's May 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, as the VA examiner did not provide a rationale to support the opinion that a current neck disability was not aggravated by the Veteran's service-connected low back disability, another medical opinion should be obtained with respect to secondary aggravation.  See id.

As the Veteran's service connection claim for headaches is inextricably intertwined with his service connection claim for a cervical spine disability, it is remanded for contemporaneous adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to the August 2016 VA examiner in order to obtain a supplemental opinion.  If another examination is deemed necessary to respond the questions presented, one should be scheduled.  The examiner should review the August 1989 private chiropractic treatment record showing a complaint of neck pain and the March 1990 VA examination report showing a diagnosis of possible cervical radiculopathy secondary to degenerative arthritis of the spine.  The examiner should indicate       whether those two records in any way changes her opinion provided in the August 2016 VA examination report that the Veteran's current cervical spine disability is not related to service.  The examiner should explain the reasons for her conclusion.

The examiner should also provide a rationale to support her opinion provided in the August 2016 VA examination report that the Veteran's cervical spine disability was not aggravated by his service-connected degenerative disc disease of the lumbar spine. 

If the August 2016 VA examiner is not available, provide the claims file to another appropriate examiner to obtain an opinion addressing whether it is at least as likely as not (50 percent or higher probability) that a currently diagnosed cervical spine disability is related to service and if not, whether a currently diagnosed cervical spine disability was permanently worsened beyond normal progression (verses temporary exacerbation of the symptoms) by the Veteran's service-connected degenerative disc disease of the lumbar spine.  A rationale for the opinions should be provided.

2.  After undertaking the development above and any additional development deemed necessary, the claims          for service connection for a cervical spine disability and headaches should be readjudicated.  If the benefits sought     on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




